Citation Nr: 0106382	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 999	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery overpayment of pension 
benefits in the amount of $383.92.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from March 1944 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1999 by the 
Committee on Waivers and Compromises (COWC) of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. In April 1998, the appellant was notified that her receipt 
of a cost-of-living adjustment and bonus in retirement 
benefits and union pension required adjustment of her 
pension benefits and that the adjustment resulted in an 
overpayment in the amount of $383.92.  The notice of 
indebtedness was sent to the appellant on April 23, 1998.

2. In May 1999, the appellant submitted a request for waiver 
of recovery of the overpayment.

3. There is no evidence within the record of error by VA or 
the postal authorities or the presence of other 
circumstances beyond the appellant's control such that 
there was a delay in the appellant's receipt of the 
notification of indebtedness.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of overpayment 
of pension benefits in the amount of $383.92 was not timely, 
and therefore may not be considered.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that 38 U.S.C.A. § 5302(a) provides that 
recovery of an overpayment will be waived if recovery of such 
debt would be against equity and good conscience, so long as 
". . . an application for relief is made within 180 days 
from the date of notification of the indebtedness. . . or 
within such longer period as. . . is reasonable in a case in 
which the payee demonstrates. . . that such notification was 
not actually received by such payee within a reasonable 
period after such date. . ."  Similarly, the Code of Federal 
Regulations, at 38 C.F.R. § 1.963(b)(2), provides that, where 
a notice of indebtedness is issued on or after April 1, 1983, 
a request for waiver of such an indebtedness shall only be 
considered if made within 180 days following the date that 
the notice of indebtedness was issued.  If, however, an 
individual requesting waiver demonstrates that, as a result 
of an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing (including 
forwarding), the 180-day period may be extended.  In such 
exceptional cases, ". . . the 180[-]day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  § 1.963(b)(2).  

The record shows that the appellant was notified of her 
indebtedness, and of her right to request a waiver, by letter 
dated April 23, 1998.  The notification was sent to the last 
known address of record.  It was not until May 11, 1999, more 
than 180 days later, that VA received a request for waiver.  
Because the appellant failed to submit her request for waiver 
until well after the 180-day time limit had expired, such 
request may be deemed timely only if it can be demonstrated 
(1) that there was a delay in the appellant's receipt of the 
notice of indebtedness and (2) that such delay resulted from 
VA or postal error or from other circumstances beyond the 
appellant's control.  Id.  

While the appellant has argued that she was impaired due to 
physical and mental difficulties, which impairment affected 
her ability to respond in a timely fashion to the 
notification, there is no contention that it was not received 
in the time customarily required for mailing.  In the absence 
of argument and evidence to satisfy the exception to the 180-
day time limit, and because a request for waiver may not be 
considered unless timely filed, see 38 C.F.R. § 1.963(b) 
(2000), the veteran's May 1999 request for waiver may not be 
entertained.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

